Citation Nr: 0820837	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969 and from December 1990 to June 1991, with additional 
service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that his emphysema and hearing loss 
existed prior to service and were aggravated by exposure to 
the smoke from oil fires.  He further contends that his 
hearing was aggravated during service from repairing and 
operating heavy equipment in an engineer unit.  Service 
records show that the veteran had a military occupational 
specialty of barber during his first period of service from 
April 1966 to December 1969, and then served as a 
construction equipment repairer and light wheel vehicle 
mechanic from December 1990 to June 1991.


With respect to the veteran's hearing loss claim, applicable 
regulations provide that impaired hearing shall be considered 
a disability when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2007).

The veteran's service medical records show that he had normal 
hearing for VA purposes during his March 1966 enlistment 
examination.  An October 1967 note states that he had a long 
history of ear infection and pain in both ears.  He was 
diagnosed with otitis externa.  In April 1968, he was 
diagnosed with external otitis.  Clinical notes dated in May 
1969 reflect an earache complaint.  On examination, the ear 
canal had minor edema and was red  At separation in October 
1969, his hearing was 15/15 on whisper test.  On examination 
in October 1984, he was diagnosed with defective hearing in 
the left ear.  A December 1990 audiogram indicates that he 
was exposed to hazardous noise while serving in the National 
Guard.  A May 1991 audiogram notes a prior history of hearing 
loss.  A June 1991 redeployment examination report reflects a 
diagnosis of sensorineural hearing loss.

The veteran began work as an electrician for a fossil fuel 
plant in January 1970.  Employment medical records dated in 
1972 reflect his complaint that his ear felt "stopped up."  
Records dated from 1973 to 2002 include audiometric test 
results which reflect a hearing loss.  Specifically, a June 
1995 audiometric report notes history of noise exposure for 
the past several years and that the veteran wore hearing 
protection in designated areas.  Testing revealed a mild-to-
moderately severe sensorineural hearing loss bilaterally.  An 
October 1996 report states "Workmen's Comp approved" and 
shows that hearing aids were issued.

In an undated opinion, the veteran's physician indicated that 
he was treating the veteran for bilateral hearing loss due to 
nerve damage.  He indicated that the veteran served in Desert 
Storm and Desert Shield in 1991 and was exposed to high 
decibel noise which aggravated his condition and worsening 
medical problems.

The veteran most recently underwent audiometric testing in 
July 2006 which revealed a mild sloping to moderately-severe 
sensorineural hearing loss bilaterally, left ear worse than 
the right.  The audiologist noted that the veteran had a 
known history of sensorineural hearing loss bilaterally.  
Accordingly, the Board finds that a remand for an examination 
addressing whether the veteran's current hearing loss was 
incurred or aggravated by his service is necessary.

With respect to the veteran's emphysema claim, the service 
medical records include reports of his March 1966 enlistment 
examination and October 1969 separation examination which 
reflect normal clinical evaluations of the veteran's lungs.  
In October 1984, he had a normal clinical evaluation of the 
lungs and chest.  However, a February 1989 periodic 
examination report reflects a diagnosis of "right side insp 
and exp wheezing, right lower lobe ronchi, told to quit 
smoking."  A December 1990 report indicates that he smoked 
twenty cigarettes per day.  However, on examination he had a 
normal clinical evaluation of the lungs and chest.  A chest 
x-ray showed a normal heart size, mediastinal contour, and 
pulmonary vessels.  There was evidence of old granulomatous 
disease.  The lungs were otherwise clear of acute 
abnormalities.  The impression was cardiopulmonary disease 
with evidence of old granulomatous changes.  A June 1991 
clinical note states that he was exposed to dust and smoke 
while in the Southwest Asia region.  However, a June 1991 
redeployment examination revealed that his chest and lungs 
were normal.  On examination in March 1992, the veteran 
reported that he smoked one and one-half packs of cigarettes 
per day.  His lungs and chest were normal.

With respect to emphysema, The veteran's service medical 
records show that 
December 1990 x-ray of the chest showed a normal heart size, 
mediastinal contour, and pulmonary vessels. There was 
evidence of old granulomatous disease. The lungs were 
otherwise clear of acute abnormalities.  The impression was 
no acute cardiopulmonary disease.  Evidence of old 
granulomatous changes.

In an undated opinion, the veteran's physician indicated that 
he was treating the veteran for significant COPD, and 
emphysema.  He indicated that the veteran served in Desert 
Storm and Desert Shield in 1991 and was exposed to smoke and 
oil fires which aggravated his conditions and worsening 
medical problems.
Employment medical records include an August 1976 examination 
report which shows that the veteran was diagnosed with 
pneumonia in December 1975 and January 1976.  He also had a 
history of smoking since sixteen years of age and smoked 
twenty cigarettes per day.  The report noted that he had worn 
respirators for years without any problems.  Pulmonary 
function tests from 1986 to 1992 reflect abnormal reduced 
forced expiratory volumes.

Private medical records dated from September 1998 to February 
2007 show treatment of advanced COPD, asthma, emphysema, and 
allergies.  A September 1998 report indicates that the 
veteran was employed at a fossil fuel plant (TVA) and had 
been exposed to dust and chemicals all his life.  He 
complained of shortness of breath of about four years, and 
intermittent coughing and wheezing for several years.  He 
stated he got a physical every year at TVA and that the last 
one in September 1997 included a normal chest and lab 
studies.  He had a sixty to seventy year history of smoking.  
He was diagnosed with COPD (chronic obstructive pulmonary 
disease) and a chronic cough secondary to smoking and asthma 
component to COPD.  He was advised to stop smoking.  A 
February 2000 report shows that the veteran was still smoking 
and claimed to have been exposed to asbestos about fifteen 
years ago while working on a building as an electrician.  In 
August 2001, he was again advised to stop smoking.  In 
January 2002, he underwent a bronchoscopy the impression of 
which was unexplained hemoptysis.  
A February 2007 medical report notes that the veteran's 
emphysema dated to the 1980's.  The physician stated that he 
has had significant difficulty breathing throughout his life 
with exposure to dust, fumes, chemicals, and smoke, which has 
progressively worsened since that time.  The veteran had 
completely stopped smoking.  The physician stated that he had 
treated the veteran for thirty years since he began 
employment at fossil fuel plant.  He stated that studies show 
some lung disease prior to the veteran's assignment to Desert 
Storm from 1990 to 1991.  He noted that following his 
exposure to elements in the Middle East, he developed severe 
COPD, emphysema, and pulmonary insufficiency.  Accordingly, 
the Board finds that a remand for an examination addressing 
whether the veteran's current respiratory condition was 
incurred or aggravated by his service is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any hearing loss.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be noted in the examination report.  The 
examiner should provide the rationale for 
the opinion provided, and reconcile the 
opinion with the other opinions of record, 
including the undated medical opinion from 
Dr. D.W.L.  Specifically, the examiner 
should provide the following information:

a)  Diagnose any current hearing loss.

b)  Provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that any current hearing 
loss is related to complaints, findings, 
or diagnoses made during the veteran's 
periods of active service from April 1966 
to December 1969 and from December 1990 
to June 1991.

c)  Provide an opinion as to whether the 
veteran's hearing loss pre-existed 
service, and if so, whether it underwent 
a permanent increased in severity during 
the natural course of the disease during 
or as a result of his service.  If so, 
the examiner should state whether the 
permanent increase in the underlying 
pathology is due to normal progression of 
the disorder.

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
respiratory disability.  The claims folder 
should be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The review should be noted in 
the examination report.  The examiner should 
provide the rationale for the opinion 
provided, and reconcile the opinion with the 
other opinions of record, including the 
undated medical opinion including the undated 
medical opinion from Dr. D.W.L and the 
February 2007 private medical opinion.  
Specifically, the examiner should provide the 
following information:

a)  Diagnose any current respiratory 
disability(ies).

b)  Provide an opinion as to whether it 
is as likely as not (50 percent or more 
probability) that any current respiratory 
disability is related to complaints, 
findings, or diagnoses made during the 
veteran's periods of active service from 
April 1966 to December 1969 and from 
December 1990 to June 1991.

c)  Provide an opinion as to whether the 
veteran's respiratory disability pre-
existed service, and if so, whether it 
underwent a permanent increase in 
severity during the natural course of the 
disease during or as a result of his 
service.  If so, the examiner should 
state whether the permanent increase in 
the underlying pathology is due to normal 
progression of the disorder.

3.  Then, readjudicate the issues on appeal.  
If the decision remains adverse to the 
veteran, issue a supplemental statement of the 
case and allow the applicable time for 
response. Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


